Citation Nr: 0312484	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder with degenerative arthritis, currently rated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from April 1980 to 
March 1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  


REMAND

In February 2002 and April 2003, the Board undertook 
development of the veteran's claims pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the provisions of 38 C.F.R. § 19.9 (a)(2) are an 
abuse of discretion, and that the Board is not permitted to 
consider law not first considered by the RO when deciding a 
claim on appeal.  The Court noted further that the Board is 
not permitted to consider evidence on appeal absent either 
initial consideration of that evidence by the RO or the 
appellant's waiver of that additional evidence prior to Board 
adjudication.  The Federal Circuit accordingly invalidated 38 
C.F.R. § 19.9(a)(2), as contravening the express mandate of 
38 U.S.C.A. § 7104(a) (West 2002), that due process to be 
afforded the veteran required such initial review of 
applicable facts and law by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, while the Board has already 
undertaken certain development of the veteran's claim, the 
claim must first be reviewed by the RO in light of additional 
evidence obtained, prior to adjudication by the Board.  

The most recent development undertaken by the Board consisted 
of obtaining an additional VA orthopedic examination by an 
examiner other than the one who examined the veteran in 
February 2003.  Unfortunately, while another VA examination 
was conducted in April 2003, this examiner also failed to 
assess the veteran's knee disorder in accordance with the 
Board's instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  
Accordingly, the Board had requested that any functional loss 
due to pain on undertaking motion, fatigue, weakness and/or 
incoordination be discussed by the examiner in assessing the 
veteran's right knee disorder.  The April 2003 VA examiner 
replied,

As regards the last two paragraphs in this 
request regarding unfavorable or unfavorable 
(sic) ankylosis due to weakened movement, etc. 
these questions are not answered and are not 
commented upon.  It is not feasible.  These 
questions are unintelligible to this examiner.  

The Board does not accept the VA examiner's incapacity to 
comprehend and/or unwillingness to provide an assessment of 
pain affecting functioning.  Such an assessment has been the 
standard for examining joint disorders for compensation 
purposes since at least 1995.  Hence, the Board is obligated 
to direct that the RO seek yet another examination, this time 
by an examiner other than either the February 2003 or April 
2003 VA examiners.  

The Board also notes that there has been a change in the law 
in effect during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The veteran must be afforded 
notice of the provisions of the VCAA including as applicable 
to his case.  The veteran must also be afforded notice of 
evidence that has been obtained by VA and that which he needs 
to obtain in furtherance of his claim, pursuant to 
development requirements as delineated in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   The veteran has yet to 
be provided adequate notice under the Quartuccio doctrine.  
That notice must be provided on remand.  

Finally, the Board notes that separate disability ratings may 
be assignable for knee disabilities.  In VA General Counsel 
Opinion, VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and under Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 
(1998), indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those diagnostic codes.

Hence in discussing the criteria to be considered for the 
veteran's claim and the evidence that must be provided for an 
increased evaluation, the above criteria for disability of 
the knee must be discussed, and be considered upon RO's 
review of the veteran's claim.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are satisfied.  
The RO should also refer to any pertinent 
guidance, including Federal Regulations, that 
have been provided.  The veteran must also be 
afforded specific notice of what VA has done 
and will do, and he needs to do in furtherance 
of his claim, pursuant to Quartuccio.  In so 
doing, the RO must provide any additional 
information, as required, pursuant to 
regulatory requirements governing entitlement 
to a higher evaluation for his right knee 
disorder, including that based on limitation 
of motion, 38 C.F.R. §  4.40 and 4.45; DeLuca, 
as well as entitlement to separate ratings for 
both subluxation or lateral instability and 
arthritis, pursuant to the above referenced GC 
opinions.  

2.  Thereafter, the veteran should be afforded 
a VA orthopedic examination by an examiner 
other than those who examined the veteran in 
February and April 2003, to assess the nature 
and extent of his post-operative right knee 
disorder.  The claims folder and a copy of 
this remand must be made available for review 
by the examiner for the examination.   The 
examiner's report must include the following:

Range of right knee motion, in degrees.

Note whether or not there is any right 
knee subluxation or lateral instability.  
If so, indicate whether the impairment 
would be considered slight, moderate, or 
severe.  Describe all scars associated 
with the service-connected knee 
disability and indicate whether they are 
tender and painful on objective 
demonstration or are poorly nourished 
with repeated ulceration.  If scarring 
affects knee function, this must be 
described as objectively as possible.

Comment whether or not the veteran 
experiences frequent episodes of right 
knee joint locking, or effusion.

Indicate whether or not the veteran's 
right knee disorder is manifested by 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost, or evidence of favorable 
or unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.

Opine whether pain significantly limits 
functional ability during flare-ups, or 
when the veteran's right knee is used 
repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss, or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

All opinions expressed must be explained 
in full, and supported by examination 
findings or evidence from the medical 
record.  The examiner must not simply 
rely upon the symptoms reported by the 
veteran.  Findings must be supported by 
objective examination.

3.  After completion of all of the 
above, and after any other appropriate 
development, the RO must readjudicate 
the claim on the merits.  Consideration 
should be given to all applicable law 
and regulation as pertains to knee 
disorders, to include the potential 
application of separate ratings based on 
subluxation/lateral instability and 
arthritis affecting joint 
movement/functioning.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca must 
also be discussed.  If the determination 
remains to any extent adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




